—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered August 18, 1992, convicting him of driving while intoxicated as a felony, reckless driving, and hazardous crossing of a lane marking, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The exclusion of cross-examination concerning prior convictions is a matter largely resting within the discretion of the trial court (see, People v Sandoval, 34 NY2d 371; People v Mackey, 49 NY2d 274). The trial court in the present case did not improvidently exercise its discretion in permitting the prosecutor to cross-examine the defendant with regard to two of his five prior convictions for similar offenses. The fact that the defendant may specialize in one area of criminal activity will not automatically shield him from cross-examination as to those prior convictions (see, People v Pavao, 59 NY2d 282, 292; People v Rahman, 46 NY2d 882; People v McAleavey, 159 AD2d 646). Moreover, the defendant’s commission of those offenses is indicative of his willingness to place his personal interests above those of society and his possible willingness to do so again on the witness stand (see, People v Bennette, 56 NY2d 142, 151; People v Smith, 197 AD2d 717).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Bracken, J. P., Joy, Hart and Friedmann, JJ., concur.